United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1063
Issued: September 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2013 appellant filed a timely appeal of an October 19, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his traumatic injury claim. The
Board also has jurisdiction over a January 30, 2013 decision denying merit review. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits and nonmerits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained a traumatic injury in
the performance of duty on July 23, 2012; and (2) whether OWCP properly refused to reopen
appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 6, 2012 appellant, then a 66-year-old clerk, filed a traumatic injury claim
alleging that on July 23, 2012 he injured his right shoulder while moving a water cooler from the
back of a truck.
In a letter dated August 16, 2012, the employing establishment controverted the claim as
moving a water cooler was not part of appellant’s clerk duties. In addition, it related that
appellant’s supervisor did not request appellant to move a water cooler. The employing
establishment also contested the injury on the grounds that a water cooler weighs 200 pounds
and one person would not be able to lift it without assistance.
On August 16, 2012 OWCP received a July 30, 2012 magnetic resonance imaging (MRI)
scan diagnosing glenohumeral joint moderate osteoarthritis, moderate infraspinatus tendinopathy
and supraspinatus tendinopathy with a large distal anterior tendon full thickness tear.
OWCP also received appellant’s August 15, 2012 statement to the employing
establishment regarding the July 23, 2012 incident. Appellant stated that he felt a sharp pain in
his right shoulder while pulling a water cooler out of his truck. He stated that he was not
instructed to move or lift the water cooler and that nobody was assisting him in moving the water
cooler.
In an August 16, 2012 report, Dr. Lewis C. Jones, an examining Board-certified
orthopedic surgeon, diagnosed a right shoulder rotator cuff tear. Under history of injury, he
related that the injury occurred on July 23, 2012 while appellant was moving a large fan
weighing about 500 pounds in the back of his truck. A physical examination revealed good right
shoulder motion and tenderness on palpation. A review of an x-ray interpretation was negative,
but an MRI scan revealed a right shoulder supraspinatus rotator cuff tear.
In correspondence dated September 6, 2012, OWCP informed appellant that the evidence
of record was insufficient to support his claim. Appellant was advised as to the medical and
factual evidence required to support his claim and given 30 days to provide the requested
information. OWCP also informed appellant that the evidence of record was insufficient to
establish that he was injured while performing any employment duties.
In response to OWCP’s letter, appellant submitted an August 16, 2012 return to work
report containing a diagnosis of right shoulder rotator cuff tear and listing work restrictions.
In a September 12, 2012 letter, Dr. James R. Sarrett, a treating Board-certified family
practitioner, reported seeing appellant on July 25, 2012 for right shoulder pain. Appellant related
injuring his right shoulder at work three days previously while lifting an object from a truck. A
review of a subsequent MRI scan revealed a right shoulder rotator cuff tear and moderate
degenerative changes, which have been present for a long time. Dr. Sarrett opined that the right
shoulder rotator cuff tear was due to the work injury claimed by appellant.
By decision dated October 19, 2012, OWCP denied appellant’s traumatic injury claim on
the grounds that fact of injury had not been established. The basis for the denial of appellant’s
claim was due to discrepancies in the history of the alleged July 23, 2012 incident and the lack of

2

any rationalized medical evidence explaining how the right shoulder rotator cuff was causally
related to the July 23, 2012 incident.
On October 13, 2012 appellant requested reconsideration.
By decision dated January 30, 2013, OWCP denied reconsideration.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
ANALYSIS -- ISSUE 1
OWCP denied appellant’s claim because it found that he did not establish the first
component of fact of injury due to discrepancies in the incident history and the lack of any
reasoned medical evidence. It found that there were inconsistencies in how the injury occurred
on July 23, 2012. OWCP also found no well-rationalized medical opinion explaining how
appellant’s right rotator cuff tear was causally related to the July 23, 2012 incident.
The Board finds that appellant has not submitted sufficient evidence showing that his
claimed injury constituted an employment incident that occurred in the performance of his duties
as a clerk. Appellant was provided with an opportunity to clarify how his claimed injury was
performed in the performance of duty, but failed to submit such information or evidence which
would shed further light on this matter. He alleged that he sustained an injury on July 23, 2012
due to moving a water cooler from the back of his truck. The employing establishment
2

5 U.S.C. § 8101 et seq.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.

3

controverted the claim on the grounds that moving a water cooler was not part of appellant’s
work duties. In addition, it noted that a water cooler weighs about 200 pounds and requires more
than one person to lift it. Furthermore, appellant acknowledged in an August 15, 2012 statement
that he had not been instructed by the employing establishment to move or lift the water cooler
and that nobody was assisting him in moving the water cooler. He has not identified any
particular work duty he was performing while removing a water cooler from his truck at the time
of the alleged injury. Appellant has not explained how he was engaged in his employer’s
business or that he was engaged in doing something incidental thereto on July 23, 2012.8
Appellant did not establish the existence of an employment factor for the further reason
that his claim contains inconsistencies regarding the ability of one person being able to lift a 200pound water cooler and Dr. Lewis stating that the injury occurred as a result of appellant moving
a 500-pound fan around in his truck. He did not submit sufficient evidence to establish that he
experienced an employment incident at a specific time, place and manner.9 For these reasons,
appellant has not established that he was in the performance of duty at the time of the alleged
July 23, 2012 incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,10
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.11 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.12 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.13
8

See Bonnie A. Contreras, supra note 3; Kathryn A. Tuel-Gillem, 52 ECAB 451 (2001).

9

See Delores C. Ellyet, 41 ECAB 992 (1990); Ruthie M. Evans, 41 ECAB 416 (1990). To determine whether a
federal employee has sustained a traumatic injury in the performance of duty, it must first be determined whether
“fact of injury of injury” has been established. The employee must first submit sufficient evidence to establish that
he actually experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury. See John J. Carlone, 41 ECAB 354 (1989).
10

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
11

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
12

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

13

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

4

ANALYSIS -- ISSUE 2
Appellant’s October 13, 2012 request for reconsideration did not allege or demonstrate
that OWCP erroneously applied or interpreted a specific point of law. Additionally, he did not
advance a relevant legal argument not previously considered by OWCP or submit any evidence
with his reconsideration request. The Board finds that appellant is not entitled to a review of the
merits of his claim based on any of the three requirements under section 10.606(b)(2).
The Board finds that OWCP properly determined that appellant was not entitled to
further review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his October 13, 2012 request for reconsideration.14
CONCLUSION
The Board further finds that OWCP properly denied appellant’s request for
reconsideration under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 30, 2013 and October 19, 2012 are affirmed.
Issued: September 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

M.E., 58 ECAB 694 (2007); Susan A. Filkins, supra note 11; Candace A. Karkoff, 56 ECAB 622 (2005) (when
an application for reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), OWCP will deny the application for reconsideration without reopening the case for a review on the
merits).

5

